J-S01043-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

T.M.G.                                              IN THE SUPERIOR COURT OF
                                                          PENNSYLVANIA
                            Appellant

                       v.

J.E.G.

                            Appellee                     No. 1458 WDA 2014


                       Appeal from the Order August 6, 2014
                   In the Court of Common Pleas of Erie County
                        Civil Division at No(s): 14853-2009


BEFORE: GANTMAN, P.J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                          FILED JANUARY 21, 2015

         Appellant, T.M.G. (“Mother”), appeals from the order entered in the

Erie County Court of Common Pleas, which granted Appellee, J.E.G.

(“Father”), partial physical custody of their minor children, T.G. and R.G.

(“Children”), three weekends per month, plus one day per week. We affirm.

         In its opinion, the trial court fully and correctly sets forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.1

____________________________________________


1
 Mother did not file a concise statement of errors contemporaneously with
her notice of appeal per Pa.R.A.P. 1925(a)(2)(i).        Nevertheless, on
September 4, 2014, Mother filed an amended notice of appeal to include a
Rule 1925 concise statement, which she supplemented on September 18,
2014. Furthermore, the trial court addressed Mother’s claims. Therefore,
we will address Mother’s issues. See J.P. v. S.P., 991 A.2d 904 (Pa.Super.
(Footnote Continued Next Page)
J-S01043-15


      Mother raises the following issue for our review:

          DID NOT THE TRIAL COURT [ERR] IN AWARDING
          ADDITIONAL PARTIAL CUSTODY TO FATHER IN THAT THE
          COURT DID NOT PROPERLY CONSIDER THE CUSTODY
          BEST INTEREST FACTORS SET FORTH IN 23 PA.C.S.
          SECTION 5328(A) SPECIFICALLY: (1) WHICH PARTY [IS]
          MORE LIKELY TO ENCOURAGE AND PERMIT FREQUENT
          AND CONTINUING CONTACT BETWEEN CHILD AND
          ANOTHER    PARTY[;]  (3)  THE    PARENTAL  DUTIES
          PERFORMED BY EACH PARTY ON BEHALF OF CHILD[;] (4)
          THE NEED FOR STABILITY AND CONTINUITY IN CHILD’S
          EDUCATION, FAMILY LIFE AND COMMUNITY LIFE[;] (7)
          THE WELL-REASONED PREFERENCE OF CHILD, BASED ON
          CHILD’S MATURITY AND JUDGMENT[;] (9) WHICH PARTY
          IS MORE LIKELY TO MAINTAIN A LOVING, STABLE,
          CONSISTENT AND NURTURING RELATIONSHIP WITH
          CHILD ADEQUATE FOR CHILD’S EMOTIONAL NEEDS[;]
          (10) WHICH PARTY IS MORE LIKELY TO ATTEND TO THE
          DAILY   PHYSICAL,   EMOTIONAL,     DEVELOPMENTAL,
          EDUCATIONAL AND SPECIAL NEEDS OF CHILD[;] (13) THE
          LEVEL OF CONFLICT BETWEEN THE PARTIES AND ABILITY
          OF THE PARTIES TO COOPERATE WITH ONE ANOTHER[;]
          [AND] (16) FATHER’S REFUSAL TO PARTICIPATE IN
          COUNSELING?

(Mother’s Brief at 5).

      When examining a challenge to a custody order, our scope and

standard of review is as follows:

          [O]ur scope is of the broadest type and our standard is
          abuse of discretion. We must accept findings of the trial
          court that are supported by competent evidence of record,
                       _______________________
(Footnote Continued)

2010) (explaining failure to file concise statement with notice of appeal in
children’s fast track case constitutes defective notice of appeal; declining to
find waiver of issues for technical violation of procedural rules outlined in
Rule 1925(a)(2)(i) where appellant failed to file Rule 1925 statement
concurrently with notice of appeal but subsequently filed concise statement
pursuant to trial court’s order).



                                            -2-
J-S01043-15


          as our role does not include making independent factual
          determinations.     In addition, with regard to issues of
          credibility and weight of the evidence, we must defer to
          the presiding trial judge who viewed and assessed the
          witnesses first-hand. However, we are not bound by the
          trial court’s deductions or inferences from its factual
          findings. Ultimately, the test is whether the trial court’s
          conclusions are unreasonable as shown by the evidence of
          record. We may reject the conclusions of the trial court
          only if they involve an error of law, or are unreasonable in
          light of the sustainable findings of the trial court.

J.P. v. S.P., 991 A.2d 904, 906 (Pa.Super. 2010) (quoting Collins v.

Collins, 897 A.2d 466, 471 (Pa.Super. 2006), appeal denied, 588 Pa. 762,

903 A.2d 1232 (2006)).

        After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Elizabeth K.

Kelly, we conclude Mother’s issue merits no relief.        The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed September 18, 2014, at 4-10) (finding: each

party respects other’s role in Children’s lives and is likely to encourage

continuing contact with other; Mother and Father have each performed basic

parental duties on fairly equal basis since parties’ separation in 2007;

Mother has assumed bulk of responsibility for needs above Children’s basic

necessities, including scheduling and attending parent/teacher conferences

and medical appointments, and providing transportation to and from

extracurricular activities; parties reside approximately four miles apart,

which    promotes   stability   and   continuity   in   community,   and   insures


                                       -3-
J-S01043-15


maintenance of education regardless of custody schedule; Children have

become accustomed to equally shared custody schedule since parties’

separation; there is value in maintaining equal exposure to each party’s

diverse household; Father’s household provides traditional family unit for

Children, who have extended family in Father’s household; there is no

evidence that either party attempts to turn Children against other party;

both parties are invested in maintaining stable and consistent relationship

with Children; Father and Mother have begun co-parenting counseling; both

parties have attended to Children’s daily needs since separation; Mother

displays high degree of support in Children’s interests, including attending

Children’s events, working at concession stands, and coaching R.G.’s soccer

team; proximity of parties’ residences allows for flexibility in crafting custody

arrangement, which will permit Children to foster strong relationship with

both parties; Father changed his work schedule to reduce his work on

weekends; parties’ ability to work together with regard to changes in

custody schedule demonstrates parties’ ability to cooperate for best interests

of Children; it is in Children’s best interest to spend more time with Mother

during week because she is Children’s primary source of support for

homework and extracurricular activities; it is important to keep Father

involved in Children’s lives, especially now that Father’s new work schedule

allows him greater involvement with Children; given this analysis, court

modified prior equal custody arrangement to increase Father’s weekend


                                      -4-
J-S01043-15


time with Children and increase Mother’s weekday time with Children). The

record supports the trial court’s decision; therefore, we see no reason to

disturb it. Accordingly, we affirm on the basis of the trial court’s opinion.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2015




                                      -5-
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM
Circulated 01/08/2015 03:50 PM